In an action to foreclose a mortgage, the defendant appeals from an order of the Supreme Court, Queens County (Kitzes, J.), dated June 9, 1999, which denied her motion, inter alia, to vacate a judgment of foreclosure and sale of the same court dated October 7, 1998, entered upon her default in appearing.
Ordered that the order is affirmed, with costs.
To vacate a judgment entered upon default under CPLR 5015 (a) (1), a defendant must demonstrate a reasonable excuse for *689the failure to appear, and a meritorious defense to the action (see, Exeter Holding v Morway Bldrs. & Developers, 270 AD2d 451; State of N. Y. Mtge. Agency v Lavin, 249 AD2d 380; Ayres v Power, 238 AD2d 753). The appellant failed to offer any excuse for her failure to appear in the action until after entry of the judgment, and did not demonstrate the existence of a meritorious defense to foreclosure. Accordingly, the Supreme Court properly denied her motion to vacate the judgment and set aside the foreclosure sale (see, Exeter Holding v Morway Bldrs. & Developers, supra; State of N. Y. Mtge. Agency v Lavin, supra; Ayres v Power, supra). O’Brien, J. P., Altman, Krausman and Schmidt, JJ., concur.